DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 11 May 2022. 
Claims 1, 2, 9, 13, 16, and 19 were amended. Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 9 and 16, recites in part, ‘a method for transmitting content, the method comprising: receiving, a request from a content provider to transmit content, the content relating to a target location affiliated with the content provider, wherein the request includes a plurality of content parameters for controlling whether and how to transmit the content, the plurality of content parameters including a predefined time period during which to transmit the content to a predefined number in a geographical zone extending around the target location; generating, a first geofence and a second geofence, to define an inner boundary and an outer boundary, respectively, of the geographical zone, the inner boundary of the geographical zone defined by a first shape of the first geofence centered about and extending around the target location, the outer boundary of the geographical zone defined by a second shape of the second geofence centered about and extending around the target location, the first geofence and the second geofence generated based on one or more of the plurality of content parameters received in the request; detecting a plurality within the geographical zone defined by the inner boundary and the outer boundary; identifying a subset of the detected plurality by: (i) applying one or more additional content parameters of travel speed or vehicle type to the detected plurality and (ii) accessing an online history of each of the detected plurality; comparing, a number of the subset of the detected plurality against the predefined number received in the request; in response to the comparison, adjusting, at least a size of shape of the geographical zone defined by the inner boundary and the outer boundary by adjusting at least one of the first shape of the first geofence or the second shape of the second geofence until the number of the subset of the detected plurality satisfies the predefined number received in the request; transmitting, the content to the subset of the detected plurality; receiving feedback that a number that are interacting with the transmitted content is outside a desired range of interacting, wherein the interaction includes activating the transmitted content; and dynamically adjusting at least one of the first shape of the first geofence or the second shape of the second geofence in response to the received feedback.. These limitations clearly describe a concept of managing area based targeted content distribution, which is unambiguously a marketing or advertising activity. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claim must be considered for whether they integrate the abstract idea into a practical application of that abstract idea. The claims recite the additional element of at least one processor of a content server and at least one processor of a geofence server. However, the specification clearly indicates that these severs can all coexist in one computing device. As such these limitations may be interpreted as a single computing device. The claims further recite the additional elements of a system comprising a data storage device and a processor, or non-transitory computer readable medium. All of the preceding elements are described at a high level of generality and are interpreted as a generic computing device which are used as tools to implement the abstract idea. Per the 2019 PEG, implementing an abstract idea with a generic computer is not a practical application of an abstract idea. As such, these additional elements do not integrate the abstract idea. 
The claims further recite the additional elements of electronic devices, receiving information from electronic devices, and transmitting electronic content to electronic devices, and accessing a system to retrieve data. None of these additional elements, whether considered individually or in combination together with each other and the generic computing device, reflect any improvement to technology, or implement the abstract idea with a particular device, or effect a transformation of a particular article, or meaningfully limit the abstract idea. Instead these additional elements, whether considered individually or in combination together with each other and the generic computing device, only generally link the identified abstract idea to a networked computing environment. Under the 2019 PEG, generally linking an abstract idea to a particular technology environment does not qualify as integrating an abstract idea into a practical application. As such, these additional elements do not integrate the abstract idea into a practical application. The claims further recite a satellite system. This additional element reflects no improvement to technology, does not require any particular device, does not effect any transformation, and does not meaningfully limit the implementation of an abstract. Instead, this additional element only generally links the abstract idea to a technological environment involving GPS systems. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving networked computing devices and GPS. Thus the combination of additional elements does not integrate the abstract idea into a practical application. Because the additional elements do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea.
In Step 2B of the Alice analysis the additional elements of the claims must be considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite additional element interpreted as a generic computing device invoked as implementing the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims also recite the additional elements of an electronic communications network and receiving information from, and transmitting electronic content to, electronic devices. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). As such, these limitations do not constitute significantly more either individually or in combination with the above computing devices. As previously noted, the claims recite the additional element of receiving GPS data for a device. However, Agre et al. (US 5946618) demonstrates (See at least Column 12, Lines 25-49) that receiving information from satellite systems was conventional long before the priority date of the claimed invention. As such, this additional element does not amount to significantly more than the abstract idea. There are no further additional elements. When considered as a combination, the additional elements only generally link the abstract idea to a technological environment involving networked computing devices and GPS. Per MPEP 2106, the courts have recognized generally linking an abstract idea to a technological environment as insufficient to amount to significantly more. Therefore the combination of additional elements does not amount to significantly more than the abstract idea. Thus, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.
Dependent claims 2-8, 10-15, and 17-20 further describe the abstract idea, but the dependent claims continue to recite an abstract idea. These dependent claims do not recite any further additional elements. Further, the previously identified additional elements do not integrate the narrowed abstract idea into a practical application, nor do they amount to significantly more than the narrowed abstract idea. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1-20: Applicant has amended independent claims 1, 9, and 16 to address the concern raised in the Office Action. 
Examiner’s Response: Applicant's amendments filed 11 May 2022 have been fully considered, and they resolve the identified issue. The rejection under 112(b) is withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20 : 
Applicant submits that the present claims do not recite any abstract ideas. 
Applicant submits that the claims herein reflect an improvement in technology and/or a technical field. For example, the pending claims clearly recite an improvement to existing technological process of distributing electronic content by requiring interactions with multiple electronic devices and various servers as recited in amended claim 1. Notably, the interactions between these components are unconventional in combination, and result in an improvement by continuously monitoring user interactions with electronic content and dynamically changing a size or shape of a geographical zone defined by geofences based on this feedback. 
Examiner’s Response: Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive.
Applicant’s assertion is unpersuasive.
Examiner notes that applicant does not articulate what the supposed improvement is. Interactions between devices and servers does not provide an improvement by implication. Further, that the combination of the claim as a whole is unconventional does not establish eligibility or an improvement to technology. Further, Examiner notes the specification does not appear to provide any technical details of implementation regarding “monitoring user interactions with electronic content and dynamically changing a size or shape of a geographical zone”, which undermines the assertion that the claims provide a technical improvement. 

Applicant’s Argument Regarding 103 Rejections of claims 1-20: The cited references are silent with respect to utilizing a travel speed or vehicle type and an online history of each of the detected plurality of electronic devices as recited in amended claim 1. 
Examiner’s Response: Applicant's arguments filed 11 May 2022 have been fully considered and they are persuasive. The existing rejection under 103 is withdrawn. Further, after additional search and consideration, no new rejection under 103 is provided here based on the Examiner’s conclusion that the independent claims now recite non-obvious subject matter. 

Non-Obvious Subject Matter
The following is an examiner’s statement of reasons for indicating non-obvious subject matter: 

Shutter (US 2013/0091016 A1) discusses receiving area targeted advertising requests and providing advertisements to users within particular geofenced areas according to information associated with the users. 
Polachi (US 2014/0164118 A1) discusses comparing the results of distributing advertisements to users within a geofence to desired results, and adjusting the geofence boundaries according to the comparison. 
Zises (US 2014/0155094 A1) discusses targeting a specific number of users and adjusting a geofence to reach a specific number of users. 
Roberts et al. (US 2005/0209921 A1) discusses a geofenced region defined by an inner boundary and an outer boundary, where the boundaries are centered around a location targeted for advertising distribution. 
Shutter (US 2012/0323692 A1) discusses determining a user’s mode of transportation based on travel speed ([0068]) and selecting content for the users based on the determined mode of transportation ([0072]). 
Holden (US 2014/0278920 A1) discusses selecting content for a user based on their online history ([0055]). 
Between these references, the prior art suggests every limitation of independent claims 1, 9, and 16. Limited combinations of these references would have been obvious to one of ordinary skill in the art at the time of filing. However, these references do not suggest the claimed invention because in order to arrive at the claimed invention requires an extensive and particular interleaving of specific aspects of six different references. As such, Examiner acknowledges that the identified references would not have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-06-15